DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is in reply to papers filed on 2021-10-19. Claims 17-22 are pending, following cancellation of claims 1-16. Claims 17, 20 is/are independent.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  

Response to Arguments
Applicant's arguments have been fully considered.  
With respect to claim(s) 20 (see page(s) 8 of Applicant’s Remarks), Applicant argues that claim 20 should not be rejected under 35 U.S.C. § 112(b) (as was cancelled claim 4) for being directed to both a system and a method.  See MPEP § 2173.05(p)(II).  Examiner is persuaded that claim 20 is directed solely to a method, albeit a method that performs certain steps using certain components of a computing system.  Accordingly, no such rejection is deemed necessary.
With respect to claim(s) 21 (see page(s) 8 of Applicant’s Remarks), Applicant argues that claim 21 should not be rejected under 35 U.S.C. § 112(b) (as was cancelled claim 5).  Cancelled claim 5 was rejected for being directed to a system that performs a method but that fails to include any particular structure or recite what component(s) of the system perform(s) the steps of the method.  While claim 17 and claim 20 each mention "a system" in which the respective mutatis mutandis.  Accordingly, claim 21 is indefinite and Applicant's argument is not persuasive.
With respect to claim(s) 21 (see page(s) 8 of Applicant’s Remarks), Applicant argues that claim 21 should not be rejected under 35 U.S.C. § 101 (as was cancelled claim 5) for being directed to software per se, which lies outside the four statutory categories of invention.  However, while claim 17 and claim 20 each mention "a system" in which the respective methods of those claims are performed, claim 21 does not explicitly require that "a communication system" includes any or all of the components mentioned in claim 17 (e.g., "a public communication network", "a first communication facility", and "a second communication facility").  Claim 21 suffers the same defects with respect to the claim 20 mutatis mutandis.  Accordingly, claim 21 reads both on "a communication system" that does and on "a communication system" that does not include those hardware components.  Thus, claim 21 reads on an all software system.  Accordingly, Applicant's argument is not persuasive.
With respect to claim(s) 17 (see page(s) 9-10 of Applicant’s Remarks), Applicant argues that claim 17 should not be rejected under 35 U.S.C. § 102 as being anticipated by the prior art of record (in particular, U.S. Publication 20150229614 to Thompson (hereinafter "Thompson '614").  
Applicant argues that the prior art of record (in particular, Thompson '614) does not disclose encrypting and decrypting, but mere transformations such as XOR.  However, see ¶ 4.1-4.2 of Applicant’s Remarks), Examiner notes that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Accordingly, Applicant's argument is unpersuasive.
Applicant argues (see ¶ 4.3 of Applicant’s Remarks) that the prior art of record (in particular, Thompson '614) does not disclose the OTP being of a length greater than the message.  However, Thompson '614 discloses pre-storing a large OTP and progressively using portions of as needed to encrypt/decrypt messages [Thompson '614 ¶ 0018]. Accordingly, Applicant's argument is unpersuasive.
Applicant argues (see ¶ 4.4 of Applicant’s Remarks) that the prior art of record (in particular, Thompson '614) does not disclose pre-sharing the OTP.  However, simultaneously using one channel for the ciphertext and a second (secure) channel for the OTP is only one embodiment disclosed in Thompson '614.  Thompson '614 also teaches pre-sharing and caching OTP material for later use as needed [Thompson '614 ¶ 0018]. Accordingly, Applicant's argument is unpersuasive.
Applicant disparages (see ¶ 5 of Applicant’s Remarks) Thompson '614 as "amateurish" among other perceived faults.  These remarks are not well taken.  Applicant's claims read upon the reference.  A person of ordinary skill in the art would consider Thompson '614 and 
Applicant’s arguments with respect to the remaining claim(s) is/are based on Applicant’s arguments with respect to claim(s) 17 and have been considered as detailed above.

Claim Objections
Claim(s) 19, 21-22 is/are objected to because of the following informalities: The examiner suggests the following corrections1:
Claim 17:
Amend the claim to read, in part, as follows "for encrypting a first message comprising n multi-byte packets, wherein n is an integer greater than 0, the method comprising"
Claim 19:
Amend the claim to read, in part, as follows "[17.9] repeating steps [17.6] through [17.8] for each of n packets of the first message. "
Dependent claims 18-19, 21-22 are objected to for the reasons presented above with respect to objected claims 17, 19 and in view of their dependence thereon.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 21 is/are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 ¶ 2 (pre-AIA ) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites a system that performs a method. Because claim 5 does not recite any structure for the claimed system, it is unclear what component(s) of the system perform(s) the steps of the method, and the claim is indefinite.

35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim(s) 21 is/are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites a system for which no structure is claimed. In the absence of a structure to define the system, the system may be software. However, software per se is not one of the statutory categories of patent eligible subject matter.  
	
Summary of Claim Rejections under 35 U.S.C. § 102 
The following table summarizes the rejections set forth in detail below of the claims over the prior art.


Thompson '614 
17
[Wingdings font/0xFC]
18
[Wingdings font/0xFC]
19
[Wingdings font/0xFC]
20
[Wingdings font/0xFC]
21
[Wingdings font/0xFC]
22
[Wingdings font/0xFC]


Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 17-22 is/are rejected under 35 U.S.C. § 102   as being anticipated by U.S. Publication 20150229614 to Thompson (hereinafter "Thompson '614").  Thompson '614 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).   
Per claim 17 (independent):
Thompson '614 discloses a one time pad (OTP) cryptography method adapted for use in a public communication system (“secure methods for transferring data electronically across a network”, by using a “One Time Pad [that] securely encrypts data 
Thompson '614 discloses [17.0.1] a public communication network; [17.0.2] a first communication facility adapted to be selectively coupled to the public communication network (system A [Thompson '614 ¶ 55, 63, Fig. 3; see also Fig. 4, 6])
Thompson '614 discloses [17.0.2] a second communication facility adapted to be selectively coupled to the public communication network (system B [Thompson '614 ¶ 55, 63, Fig. 3; see also Fig. 4, 6])
Thompson '614 discloses method for encrypting a first message comprising n multi-byte packets, wherein m is an integer greater than 0, the method comprising the steps of: [17.1] in a selected one of the first and second communication facilities, developing a OTP comprising at least a first selected one of an asymmetric key and a symmetric key ; each key comprises m bytes; m is an integer greater than 1; [17.2] using a secure channel instantiated on the public communication network to pre-share the OTP with the first and second communication facilities ("Upon generation and transmission, the OTP data can be cached in a memory and used as needed to encrypt/decrypt as needed. The transmitter and receiver continually maintain indices of which parts of the OTP data have already been used and which parts have not yet been used and are thus the next ones to use." [Thompson '614 ¶ 0018]; “the OTP to be generated randomly by the sender with no predefined scheme and sent to the receiver securely” [Thompson '614 ¶ 0020; see also ¶ 17, 19, 20; Fig. 4]; “The OTP may be sent on a separate data communication channel encrypted likewise” [Thompson '614 ¶ 0020; see also ¶ 17, 19, 20; Fig. 4]; The “OTP data can be streamed continually from the transmitter to the receiver, or the OTP data could be generated elsewhere and streamed to both the transmitter and the receiver.” [Thompson '614 ¶ 0018; see also ¶ 39, 41, 43, 55, 59])
Thompson '614 discloses [17.3] in the first communication facility, using the first key to encrypt a selected first packet of the first message; [17.3.2] transmitting the encrypted first packet via a non-secure channel instantiated on the public communication network (“The OTP will then be sliced into buffers in an array. The sizes (lengths) of the chunks resulting from the slicing process match the sizes (lengths) of the messages to be encrypted and decrypted, and different messages can have different sizes (lengths)” [Thompson '614 ¶ 0040; see also ¶ 39, 41, 50, 62, Fig. 2, 4, 6]; “One chunk of random OTP data for each chunk of message will be run through an Exclusive Or (XOR) operation to be encrypted”. [Thompson '614 ¶ 0040; see also ¶ 39, 41, 50, 62, Fig. 2, 4, 6]; The encrypted data “is then transmitted across the network to the receiver” [Thompson '614 ¶ 0051; see also ¶ 39, 41, 50, 62, Fig. 2, 4, 6])
Thompson '614 discloses [17.4] in the second communication facility; [17.4.1] receiving the encrypted first packet via the non-secure channel; [17.4.2] using the first key to decrypt the encrypted first packet (“To decrypt information with an OTP, the encrypted 
Thompson '614 discloses [17.5] in the first and second communication facilities, consuming the first key (“each item (e.g., character, hexadecimal value, etc.) in the OTP stream is used only once to encrypt a single item (e.g., character, hexadecimal value) using a simple XOR. After being used to encrypt an item in the message, an OTP item is then discarded”. [Thompson '614 ¶ 0018; see also 17, 58]; “Because each item in the securely exchanged OTP is used only once to encrypt a single item in the message and is then discarded, the system is provably secure”. [Thompson '614 ¶ 0059; see also claims 8 and 20]; "Upon generation and transmission, the OTP data can be cached in a memory and used as needed to encrypt/decrypt as needed. The transmitter and receiver continually maintain indices of which parts of the OTP data have already been used and which parts have not yet been used and are thus the next ones to use." [Thompson '614 ¶ 0018])
Per claim 18 (dependent on claim 17):
Thompson '614 discloses the elements detailed in the rejection of claim 17 above, incorporated herein by reference
Thompson '614 discloses the OTP is further characterized as comprising first and second keys; wherein, upon consuming the first key in the OTP, the second key becomes the first key; further comprising the steps of: [17.6] in the first communication facility; [17.6.1] encrypting a next packet of the first message using the first key; [17.6.2] transmitting the encrypted next packet via the non-secure channel instantiated on the public communication network; [17.7] in the second communication facility; [17.7.1] receiving the encrypted next packet via the non-secure channel; [17.7.2] decrypting the encrypted next packet using the first key; [17.8] in the first and second communication facilities, consuming the first key (uses the OTP to encrypt/decrypt multiple data portions as detailed with respect to claim 17 [Thompson '614 ¶ 39, 63, 75, Fig. 2, 6]; "Upon generation and transmission, the OTP data can be cached in a memory and used as needed to encrypt/decrypt as needed. The transmitter and receiver continually maintain indices of which parts of the OTP data have already been used and which parts have not yet been used and are thus the next ones to use." [Thompson '614 ¶ 0018])
Per claim 19 (dependent on claim 18):
Thompson '614 discloses the elements detailed in the rejection of claim 18 above, incorporated herein by reference
Thompson '614 discloses the OTP is further characterized as comprising a plurality, Z, of keys; further comprising the step of: [17.9] repeating steps [1.6] through [1.8] for each of n packets of the first message (uses the OTP to encrypt/decrypt multiple data portions as detailed with respect to claim 17 [Thompson '614 ¶ 39, 63, 75, Fig. 2, 6]; "Upon generation and transmission, the OTP data can be cached in a memory and used as needed to encrypt/decrypt as needed. The transmitter and receiver continually 
Per claim 20 (independent):
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 17 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 21 (multiply dependent on claims 17-20):
Thompson '614 discloses the elements detailed in the rejections of each of claims 17-20 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 17-20 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 22 (multiply dependent on claims 17-20):
Thompson '614 discloses the elements detailed in the rejections of each of claims 17-20 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 17-20 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE C PARSONS/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 To advance compact prosecution and for purposes of applying the art to the only, Examiner considers the claims as if these corrections had been made.  To continue prosecution with this interpretation, Applicant must confirm it with a suitable amendment.